Citation Nr: 1754970	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  12-27 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1965 to September 1989.  He also served in the Colorado Army National Guard and had a period of active duty for training (ACDUTRA) from March 1965 to August 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in December 2012.  A transcript of that proceeding is associated with the record.  

In January 2015, the Board remanded the Veteran's claim for service connection for residuals of a TBI for further development.  The Board subsequently denied the claim in June 2016.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2017 memorandum decision, the Court vacated and remanded the June 2016 Board decision.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The Board notes that additional VA medical records have been associated with the claims file since the June 2015 supplemental statement of the case.  However, as discussed below, the Agency of Original Jurisdiction (AOJ) will have the opportunity to review these records on remand.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.




REMAND

In the June 2017 memorandum decision, the Court determined that the Board failed to provide an adequate statement of reasons or bases for its conclusion that the Veteran's in-service headaches resolved prior to his post-service automobile accident.  In particular, the Court stated that the Board did not reconcile its conclusion with the Veteran's lay statements regarding the onset and ongoing nature of his headaches.  In light of the Court's June 2017 memorandum decision, the Board finds that an additional VA medical opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In addition, in May 2012, the Veteran requested that VA obtain treatment records from the Denver VA Health Care System (HCS) dated from September 1989 to December 2009.  However, the Board notes that the medical records currently associated with the claims file from that facility appear limited to records dated after 1998.  In addition, the records dated prior to May 2004 are very limited.  Therefore, on remand, the AOJ should attempt to obtain any outstanding VA medical records.  See Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016).

Lastly, the Board notes that additional VA medical records have been associated with the claims file since the June 2015 supplemental statement of the case.  The Veteran has not submitted a waiver of the AOJ's initial consideration of this evidence.  As such, the additional evidence must be referred to the AOJ for review and preparation of a SSOC, if a grant of the benefit sought is not made.  


Accordingly, the case is REMANDED for the following action:


1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed residuals of a traumatic brain injury.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records, to include any records from the VA Eastern Colorado HCS dated from September 1989 to May 2004 and any other records dated from May 2017 to the present.   

2.  After completing the above development, the AOJ should refer the Veteran's claims file to a suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's residuals of a TBI.  An additional examination of the Veteran should be performed only if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has current residuals of a TBI that manifested in or are otherwise related to his military service, to include any symptoms or injuries therein.  In rendering this opinion, the examiner should consider the Veteran's reported headaches prior to a post-service injury.

The examiner should consider the following: 1) the Veteran's lay statements regarding the onset and ongoing nature of his headaches (see, e.g., April 2012 VA medical statement from Dr. J.G.; December 2012 Board hearing transcript; June 2015 VA examination); 2) the October 1967 service treatment record that noted the Veteran reported a three-day history of headaches; 3) the January 1980 service treatment record that noted the Veteran reported falling off from a D7 dozer; 4) the October 1987 report of medical history in which the Veteran reported frequent or severe headaches, but denied a history of a head injury and periods of unconsciousness; 5) the June 1989 report of medical history in which the Veteran reported frequent or severe headaches, but denied a history of a head injury; 6) the October 1999 medical record that noted the Veteran complained of a slight headache; 7) the February 2002 Evans Army Community Hospital record that noted the Veteran complained of headaches; 8) the March 2002 private medical record that noted the Veteran's report pf having headaches across the top of his head; 9) the July 2010 VA TBI evaluation;10) the September 2010 VA neuropsychological evaluation that noted that the Veteran was involved in motor vehicle accidents in November 2007 and June 2009; (11) the February 2012 private medical record that noted an impression of headaches with a possible cervicogenic origin; and 12) the VA examination findings and opinions of record, including the June 2015 VA headache/TBI examination.

A clear rationale for all opinions should be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability is viewed in relation to its history [,]" 38 C.F.R. § 4.1, the examiner should review copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file.

3.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.  

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be reviewed by the AOJ on the basis of additional evidence.

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




